DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 29 December 2021 has been entered.  
Applicant’s amendments to the Claims have overcome every Drawing objection.  The Drawing objections have been withdrawn.  
Applicant’s amendments to the Claims have overcome every 35 USC 112(b) rejection.  However, the Applicant’s amendments have provided new grounds for an additional 35 USC 112(b) rejection. 
Applicant’s arguments, see pages 3-4 in the Arguments provided 20 December 2021, have been fully considered and are persuasive.  However, upon conducting an updated search, additional references were found, which teach the new limitations in the amended portion of the Claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 29 December 2021, the status of the claims is as follows: Claims 18 and 22 have been amended.  Claims 12-17 and 21 have been cancelled.
Claims 18-20 and 22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “drawing a spherical dome-shaped portion of a magnetically attractable ball against a concavely formed end-face region of a welding electrode by a magnet of the welding electrode such that the magnetically attractable ball lies in a defined position against the concavely formed end-face region of the welding electrode after the drawing, positioning the welding electrode such that the magnetically attractable ball is in a position in which it is to be welded to a ball.”  The relationship between the “defined position” for the magnetically attractable ball and the “position” for the magnetically attractable ball is unclear.  Specifically, if the magnetically attractable ball is in the claimed “defined position,” is also true that the magnetically attractable ball is in the claimed “position” or must the magnetically attractable ball be in a totally different position for it to have arrived in the claimed “position?”  The metes and bounds between the two claimed positions are unclear.  Referencing paragraph 0012 of the Specification, the limitation will be interpreted as “….positioning the welding electrode such that the magnetically attractable ball is positioned in a target position in which it is to be welded to a ball.”  This new rejection has been added based on the amended portion of the claim.
Claims 19-20 and 22 are rejected based on their dependency to claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mantei et al. (US-9144859-B2) in view of Aoyama et al. (US-6825436-B1) and Van Niekerk et al. (US-20150033532-A1).
Mantei teaches a method for welding (“Method For Welding A Sphere Onto A Metal Sheet By A Welding Current Between Electrodes,” title), comprising the acts of: drawing (“Picking up the sphere….by way of a suction device,” column 2, lines 9-10; negative pressure channel 4, fig. 1) a spherical dome-shaped portion of a magnetically attractable ball (sphere 9, fig. 1; “a sphere 9, which can be made, for example, of steel or any other metal,,” column 3, lines 10-11) against a concavely formed end-face region (conical recess 3, fig. 1) of a welding electrode (welding electrode 1, fig. 1) such that the magnetically attractable ball lies in a defined position (“delivery position,” column 3, line 28) against the concavely formed end-face region of the welding electrode (column 3, lines 26-33)
after the drawing, positioning the welding electrode such that the magnetically attractable ball is positioned in a target position (“welding position,” column 3, line 34; corresponds with fig. 2) in which it is to be welded 
pressing the magnetically attractable ball (“pressed against the metal sheet 12 in a direction, which is indicated by the arrow 13,” column 3, lines 42-43)and 
welding the magnetically attractable ball by flowing a welding current from the welding electrode via the magnetically attractable ball (“This welding current flows through the sphere, through the contact area of the sphere with the metal sheet and through the metal sheet and, in so doing, causes the sphere 9 to fuse with, or more specifically to be welded together with, the metal sheet 12,” column 3, lines 48-52).  

Mantei, figs. 1 and 2

    PNG
    media_image1.png
    380
    457
    media_image1.png
    Greyscale

Mantei does not explicitly disclose drawing against a concavely formed end-face region of a welding electrode by a magnet of the welding electrode, a target position in which it is to be welded to a ball; pressing the magnetically attractable ball against the ball; and welding the magnetically attractable ball to the ball.
However, in the same field of endeavor of electrode welding, Aoyama teaches drawing against a concavely formed end-face region (recess 16, fig. 1) of a welding electrode (movable electrode 6, fig. 1) by a magnet of the welding electrode (“embedded in the inner region of the recess 16 is a magnet (permanent magnet) for holding the cap 13 by attraction force,” column 6, lines 62-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mantei to include, an embedded magnet in the recess of a moveable electrode, in view of the teachings of Aoyama, by using a magnet, as taught by Aoyama, in lieu of a suction device, as taught by Mantei, in order to use a magnet such that it greatly increases the precision of the chuck mechanism for the welded parts, for the advantage of using a chuck mechanism that does not use jaws and a shaft, where wear over time incurs a lowering in operating precision (Aoyama, column 1, lines 23-64).  The Examiner further asserts that substitution of a magnet for a suction system, as disclosed in Aoyama, amounts to little more than simple substitution of one known equivalent element for another (Aoyama discloses an alternative “vacuum substitution” in column 9, line 66; a magnet is a simple substitution for a suction device).  The result of this substitution of a magnet for a suction device would have achieved a predictable result in the invention taught by Mantei.
	Mantei/Aoyama does not explicitly disclose a target position in which it is to be welded to a ball, pressing the magnetically attractable ball against the ball; and welding the magnetically attractable ball to the ball.
However, in the field of endeavor of positioning components together before welding, Van Niekerk teaches a target position (position shown in fig. 2) in which it (spherical element 5b, fig. 2) is to be welded to a ball (spherical element 5a, fig. 2), pressing the magnetically attractable ball against the ball (”pressed,” column 0030); and welding the magnetically attractable ball to the ball (“a high weld quality is achieved,” para 0030).

Van Niekerk, fig. 2

    PNG
    media_image2.png
    258
    458
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mantei to include, welding two spherical components together, in view of the teachings of Van Niekerk, in order to form a through-hole through the component 2 in fig. 1 from Van Niekerk, which would correspond with sheet 12 as taught by Mantei, where the through hole 4 could then be filled using spherical components 5a-b that were welded together using resistance current welding, which would achieve a high joining precision during large scale production (Van Niekerk, paras 0013-15).  
Van Niekerk, fig. 1

    PNG
    media_image3.png
    158
    420
    media_image3.png
    Greyscale

	Regarding claim 19, Mantei teaches wherein the welding current flows into the magnetically attractable ball (sphere 9, figs 1 and 2) from the concavely formed end-face region (recess 3, fig. 1) of the welding electrode (electrode 1, figs. 1; “a welding current is produced between the two welding electrodes 1, 15,” column 3, lines 47-49; based on fig. 2, the current must flow through the recess 3 (referring to fig. 1), based on the path of the current, which is taught as transiting from electrode 1 to electrode 15 in fig. 2).
	Regarding claim 20, Mantei teaches wherein the magnetically attractable ball (sphere 9, figs 1 and) is a steel ball (“steel spheres,” column 2, line 45).
	Regarding claim 22, Mantei teaches wherein the ball is attached to a vehicle component or a vehicle body component (“The above-described method lends itself especially well to welding metal spheres onto the metal sheet of motor vehicle bodies.,” column 2, lines 43-45).
	Response to Argument
Applicant's arguments filed 8 January 2021 have been fully considered but are moot because the arguments do not apply to the new rejections of Mantei with Aoyama and Van Niekerk.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/14/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761